Citation Nr: 1224888	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO. 09-22 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide (Agent Orange) exposure. 


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from June 1957 to June 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam. 

2. There is insufficient evidence to show that the Veteran had exposure to Agent Orange or other herbicide agents during his military service. 

3. The Veteran engaged in combat with the enemy as a fighter pilot during the Vietnam War.   

4. Medical evidence demonstrates that the Veteran has been diagnosed with prostate cancer, which is at least 10 percent disabling.

5. There is no evidence or allegation of prostate cancer in service or within one year after the Veteran's discharge from service, and there is no probative evidence of a nexus between the Veteran's current prostate cancer and his military service, to include his alleged exposure to herbicides in Vietnam.  

6. The Veteran has not made any lay assertions regarding continuity of symptomatology since service for his prostate cancer. 



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.313 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).



VA's Duty to Notify and Assist

Review of the claims folder shows compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in July 2005. This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The RO did not provide pre-decisional VCAA notice that a disability rating and an effective date will be assigned if service connection is granted, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). Regardless, since service connection is being denied, no disability rating or effective date will be assigned on this basis, so not providing additional notice concerning these downstream elements of the claim is moot and, therefore, at most harmless error. See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  

With respect to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued VCAA notice prior to the October 2005 rating decision on appeal. Thus, there is no timing error. 

Prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), a VA examination, and VA outpatient treatment records dated from 2005 to 2010. The Veteran has submitted personal statements, aviator flight log records, and private medical evidence. In September 2005, the National Personnel Records Center (NPRC) indicated there were no conclusive records of "in-country" service in Vietnam for the Veteran. In any event, the Veteran never asserts that he actually set foot on the Vietnam landmass. 

Although a VA examination was conducted, no medical opinion was obtained with respect to the Veteran's service connection claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4). While the Board has considered the Veteran's lay assertions, the standards of McLendon are not met in this case. 

STRs do not reflect treatment for prostate cancer during service. Although prostate cancer is a presumptive herbicide disease, there is no allegation or record of the Veteran setting foot on the Vietnam landmass, and there is no probative evidence the Veteran was otherwise exposed to herbicides in Vietnamese airspace for purposes of applying the presumption. 

Further, there is neither medical evidence indicating that current prostate cancer may be linked to service, nor any credible lay evidence of continuity of symptomatology for prostate cancer since service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 83. Neither is present here. The Federal Circuit recently held that "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and the Veteran's mere conclusory generalized lay statement that service event or illness caused the claimant's current condition, such as in the present case, is insufficient to require the Secretary to provide a VA examination. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Therefore, a VA examination and opinion is not warranted for the prostate cancer disorder at issue. 

The duty to assist has been met, and the claim is ready for appellate review. 38 U.S.C.A. § 5103A.

Service Connection for Prostate Cancer

The Veteran alleges that he was exposed to Agent Orange or other herbicides while flying an F-4 Phantom during combat strikes at low altitude over the Vietnam jungle canopy in 1966 and 1967. In particular, as a naval aviator, the Veteran alleges he was exposed to Agent Orange since his aircraft flew only 25 feet above jungle areas in Vietnam that may have been defoliated by Agent Orange, thereby absorbing the chemicals in the cockpit of his aircraft through the air conditioning system. In this way he says he was exposed to Agent Orange or other herbicides, eventually causing prostate cancer. He never states that he set foot on the Vietnam landmass or that his aircraft ever landed on the Vietnam landmass. See October 2006 Veteran's statement; June 2009 VA Form 9; Veteran's 1966 aviator flight logs.  

Upon review of the evidence of record, the Board denies the appeal for service connection for prostate cancer. The Veteran did not have service, or other duty or visitation, in the Republic of Vietnam. There is also insufficient evidence showing that the Veteran otherwise had exposure to Agent Orange or other herbicide agents during his military service in the U.S. Navy. There is also no evidence or allegation of prostate cancer in service or within one year after the Veteran's discharge from service. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). To establish continuity of symptomatology, the Court held a Veteran must show  "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307. Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Board cannot determine that lay evidence of continuity of symptoms lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337. 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043. 

As to presumptive service connection, some diseases are chronic, per se, such as malignant tumors, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service. Even this presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As to presumptive service connection, the law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii). Prostate cancer is one of the diseases associated with herbicide exposure for purposes of the presumption. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e). To warrant service connection, prostate cancer may manifest to a degree of at least 10 percent at any time after service. 38 C.F.R. § 3.307(a)(6)(ii). In the present case, the Veteran's prostate cancer diagnosis clearly was a malignant neoplasm of the genitourinary system, manifest to a degree of at least 10 percent by 2003. See 38 C.F.R. § 4.115b, Diagnostic Code 7928.   

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a). In fact, the Federal Circuit issued its decision in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), where it confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. A Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange / herbicide exposure. Haas, 525 F.3d at 1193-1194. See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam). In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM). Haas, 525 F.3d at 1196. 

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable. Exposure to herbicides is not presumed in such instances. However, once exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). In summary, lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature. Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

As mentioned, the first and most fundamental requirement for any service-connection claim is the existence of a current disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. Private treatment records dated in 2003 and 2004 and an October 2005 VA examination diagnose prostate cancer. Consequently, the determinative issue is whether the prostate cancer is attributable to the Veteran's military service, including alleged exposure to Agent Orange or other herbicide agent in Vietnam. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."). See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

SPRs confirm that the Veteran's military occupational specialty (MOS) during service with the Navy was a naval aviator. However, his SPRs and the Veteran's DD Form 214 do not confirm any service in Vietnam. There is no lay allegation that he ever set foot on the landmass or on the inland waterways of Vietnam. Haas, 525 F.3d at 1187-1190. Although the Veteran's DD Form 214 and SPRs verify that he received the VSM, Vietnam Campaign Medal (VCM), Air Medal, and National Defense Service Medal, based on his service in Vietnamese airspace, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a VSM or any of these medals. Haas, 525 F.3d at 1193-1194, 1196. Also, none of these medals serve as proof he actually set foot on the Vietnam landmass. 

In addition, in September 2005, the NPRC indicated there were no conclusive records that the Veteran had "in-country" service in Vietnam. Furthermore, service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace. See also VAOPGCPREC 7-93. Low altitude missions were not specifically discussed by VA's Office of General Counsel. Regardless, based on the information of record, the Veteran still would not meet the specific VA regulatory requirement as interpreted by the Federal Circuit in Haas, in terms of setting foot on the landmass of Vietnam or being present on the inland waterways of Vietnam. Overall, there is no other probative evidence or allegation that the Veteran had duty or visitation in Vietnam, such that exposure to herbicides may not be presumed on that basis. 38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a). 

Since the Veteran did not serve in the Republic of Vietnam during the Vietnam era, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable. Exposure to herbicides is not presumed in such instances. 

The Board has considered that if an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. See Caluza v. Brown, 7 Vet. App. 498 (1995). That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition. Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996). 

In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b). That is, if the lay or other evidence of service incurrence is satisfactory and consistent with the Veteran's combat service, the Veteran prevails unless this evidence is rebutted by clear and convincing evidence that the disease or injury was not incurred or aggravated in service or during an applicable presumptive period. See 38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498 (1995); Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Thus, if the record establishes that the Veteran served in combat, his assertions of herbicide exposure, if consistent with the circumstances, conditions, or hardships of service, may be sufficient to grant the presumption of herbicide exposure. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

With regard to combat, the Veteran's SPRs confirm that as a naval aviator in October and November of 1966 during the Vietnam War, the Veteran successfully completed five combat strikes against the enemy, as well as 10 flights in combat missions in an active combat area. The Veteran has also submitted aviator flight logs from 1966. Therefore, the Veteran engaged in combat during his military service. See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008). 

However, his assertions of herbicide exposure are still not consistent with the circumstances, conditions, or hardships of his service and exposure to herbicides may not be presumed. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). In an October 2006 statement, the Veteran uses the word "potentially." His lay assertions that Agent Orange contaminants entered his cockpit through the air conditioning system simply because he flew his aircraft at a low altitude over jungle canopy are not competent as to actual exposure, or if so exposed such that exposure would result in the disorder. Though the Veteran engaged in combat, his lay statements alone cannot be used to confirm herbicide exposure. 

In addition, there is otherwise insufficient evidence to support a finding of actual exposure to herbicides during his service as an F-4 Phantom pilot. STRs and SPRs are silent as to any in-service herbicide exposure. There is no probative or confirmatory evidence he was exposed to Agent Orange or other herbicide while flying in Vietnamese airspace. Thus, the Board finds the evidence of record is insufficient to demonstrate exposure to herbicides during his military service, and the Veteran is therefore not entitled to service connection for prostate cancer on a presumptive basis as discussed in 38 C.F.R. § 3.309(e). This does not, however, preclude the Veteran from establishing his entitlement to service connection for prostate cancer with proof of actual direct causation. Combee, 34 F.3d at 1043. The Court has specifically held that the provisions set forth in Combee are applicable in cases involving Agent Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999). 

However, the Board finds that service connection for prostate cancer on a direct basis is not warranted. STRs are negative for any complaint, treatment, or diagnosis of prostate cancer or a specific prostate disorder during service. From October 1976 to December 1976, the Veteran was treated for recurrent urethral irritation (urethritis). Although he was diagnosed with Reiter's syndrome, no prostate disorder was diagnosed or discussed. Notably, the February 1977 retirement examination was negative for prostate cancer or a prostate condition. His urine test for albumin was also negative at that time. 

Post-service, the evidence does not show continuity of symptomatology of prostate cancer since service. 38 C.F.R. § 3.303(b). That is, post-service, the first mention in the claims file of complaints or treatment for prostate cancer or prostate symptoms is from private treatment records dated in 2003, nearly 26 years after the Veteran's discharge from service. More importantly, the Veteran has never specifically alleged continuity of symptomatology for prostate cancer. He has never asserted continuous prostate symptoms since discharge. The Federal Circuit has held that such a lengthy lapse of time between the alleged events in service and the initial manifestation of relevant symptoms after service is a factor for consideration in deciding a service-connection claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). It follows that there is no medical or lay basis to award service connection for his prostate cancer based on chronicity in service or continuous symptoms thereafter. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97. In addition, the presumption of in-service incurrence for chronic diseases, in this case malignant tumors, is not for application. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Also, there is no competent medical evidence of a nexus between his current prostate cancer and his military service decades earlier, to include his alleged exposure to herbicides at that time. Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000). 

With regard to lay evidence, the Veteran is competent to report symptoms of prostate cancer and any related problems. See 38 C.F.R. § 3.159(a)(2). And, based on recent case law, it would appear that the Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service is the same condition he is currently diagnosed with. Davidson, 581 F.3d at 1316. However, this is not one of those instances. As noted, the tracing of a disorder to one more events years earlier, without competent evidence of continuity, requires competent medical opinion. In this regard, the Veteran, without evidence showing that he has medical training or expertise, is not competent to render an opinion as to the medical etiology of his prostate cancer, a disorder requiring medical testing. See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377. The present case also does not meet any of the three exceptions enumerated under Jandreau. 

Accordingly, the preponderance of the evidence is against the Veteran's prostate cancer claim on either a direct or presumptive basis. So there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Service connection for prostate cancer, to include as due to herbicide (Agent Orange) exposure, is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


